DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2018/015224 filed 25 January 2018, which claims the benefit of domestic priority from US Provisional Application no. 62/457,024 filed 9 February 2017.

Information Disclosure Statement
The information disclosure statement filed 31 January 2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Grunwald (US Publication no. 2015/0374261).
In regard to claim 1, Grunwald describes a system and method for assessing the electrical conduction system of the heart.  Grunwald includes: a data acquisition system 130 (figure 1a,b) configured to detect a plurality of electrograms generated at a plurality of respective electrodes coupled to the patient (para 76) with a microprocessor 40 and signal processor 46 located therein (para 78-81).  The microprocessor 40 and signal processor 46 configured to: receive a plurality of electrograms from the acquisition system (para 93-104), compute respective energies of the plurality of electrograms (figure 6, para 105-110, 113-115; electrogram signal power spectra and energy distributions are determined at different locations of the heart; figure 11, steps 1140), and detect a cardiac activation time for a first electrogram among the plurality of electrograms based on the respective energy of the first electrogram and the respective energy of the second electrogram that neighbors the first electrogram (para 209-213; the electrical energy distributions obtained in figures 6 and 7 measured at various locations are used to illustrate the conductive mechanism of heart particularly local electrical signals, which are considered to comprise cardiac activations.  The spectral power and energy distributions obtained in figure 6 are used to discriminate the locations of the conduction system and assess propagation functionality.  Figure 14 
In regard to claim 2, Grunwald teaches that the electrograms may be from surface electrocardiograms (para 15, 18, 70).
In regard to claims 3 and 4, the processing components identified in Grunwald are considered to be configured to sum respective responses of the surface electrocardiogram into a single representative electrocardiogram (figure 7 illustrates the distribution of energy from the different electrode locations, para 111).
In regard to claim 5, Grunwald comprises a display capable of displaying the information as claimed (figures 8, 9, 10a, and 10b).
In regard to claim 6, figures 6 and 7 show the respective discretized energies of the plurality of electrograms constructed on a graph with each of the neighboring electrograms.
In regard to claim 7, the data acquisition system 130 of Grunwald includes various analog and digital circuits for interfacing a surface electrogram and at least one cardiac catheter comprising a plurality of electrodes (figures 1a and 1b, para 76, 79, and 82).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2021